Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 8 TO CREDIT AGREEMENT

This AMENDMENT NO. 8 TO CREDIT AGREEMENT, dated as of August 8, 2007 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “Borrower”),
LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as Administrative Agent (as defined
below), CITICORP USA, INC., as Syndication Agent (as defined below), and each
Incremental Lender identified on the signature pages hereto, amends certain
provisions of the CREDIT AGREEMENT, dated as of January 24, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and the L/C Issuers (each as
defined therein) party thereto from time to time, LCPI, as administrative agent
for the Lenders and the L/C Issuers (in such capacity, and as agent for the
Secured Parties under the Collateral Documents, together with its successors in
such capacity, the “Administrative Agent”), CITICORP USA, INC., as syndication
agent for the Lenders and the L/C Issuers (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), and BANK OF AMERICA,
N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST BANK, as co-documentation
agents for the Lenders and L/C Issuers. Unless otherwise specified herein, all
capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.01(b) (Facilities Increase) of the Credit
Agreement, the Borrower has delivered a Facilities Increase Notice (the “Third
Facilities Increase Notice”) to the Agents requesting a Facilities Increase in
an aggregate principal amount of $725,000,000 (the “Third Facilities Increase”),
consisting of (i) Incremental Term Loans in an aggregate principal amount of
$700,000,000 and (ii) a Revolving Commitment Increase in an aggregate principal
amount of $25,000,000; and

WHEREAS, the Borrower desires to make certain amendments to the Credit Agreement
as more fully described herein, solely for the purposes of (i) implementing the
terms and conditions of the Third Facilities Increase, and which amendments,
except with respect to interest, fees, scheduled repayment dates and maturity,
shall not be applied materially differently to the Third Facilities Increase and
the existing Term Loan Facility, and (ii) with respect to the amendments set
forth in Section 1(d) and Section 1(g) hereof, curing certain typographical
errors, defects or inconsistencies in the Credit Agreement, which amendments
shall not adversely affect the rights of any Lender or L/C Issuer; and

WHEREAS, the Borrower desires to acquire (the “K2 Acquisition”), directly or
indirectly through K2 Merger Sub, Inc., a Delaware corporation and a newly
formed, wholly-owned direct Subsidiary of the Borrower (“K2 Merger Sub”), all of
the outstanding Stock of K2, Inc., a Delaware corporation (“K2”) pursuant to the
terms and conditions of that certain Agreement and Plan of Merger, dated as of
April 24, 2007, among the Borrower, K2 and K2 Merger Sub (the “K2 Acquisition
Agreement”, and together with each other material transaction document or
instrument entered into or delivered by the Borrower, one or more Subsidiaries
of the Borrower, and any other party thereto, related to or in connection with
the K2 Acquisition, the “K2 Acquisition Documents”) on the Effective Date (as
defined below); and

WHEREAS, the Borrower represents and warrants that (i) the K2 Acquisition is a
Permitted Acquisition under the Credit Agreement, (ii) the proceeds of the
Incremental Term Loans made pursuant to the Third Facilities Increase will be
used to finance the K2 Acquisition and to pay transaction costs, fees and
expenses related thereto and (iii) the proceeds of Revolving Loans made pursuant
to the Revolving Commitment Increase in connection with the Third Facilities
Increase shall be used solely for working capital and other general corporate
purposes; and

 

1



--------------------------------------------------------------------------------

WHEREAS, pursuant to clause (y) of Section 10.01(a) (Amendments, Etc.) of the
Credit Agreement, the consent of the Borrower, the Agents and the Incremental
Lenders providing the Third Facilities Increase is required to effect the
amendments set forth herein (other than the amendments set forth in Section 1(d)
and Section 1(g) hereof); and

WHEREAS, pursuant to the second proviso to Section 10.01(a) (Amendments, Etc.)
of the Credit Agreement, the Agents may, with the consent of the Borrower,
effect the amendments set forth in Section 1(d) and Section 1(g) hereof to cure
typographical errors, defects or inconsistencies in the Credit Agreement; and

WHEREAS, each Incremental Lender identified on the signature pages hereto and
having a commitment as set forth on Schedule I hereto (collectively, the
“Incremental Lenders”) and the Agents agree, subject to the limitations and
conditions set forth herein, to amend or otherwise modify the Credit Agreement
as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Effective Date,
and subject to the satisfaction of the conditions set forth in Section 2
(Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such Section 1.01
(and, if applicable, the following definitions shall replace in their entirety
existing definitions for the corresponding terms in such Section 1.01):

“Eighth Amendment” means that certain Amendment No. 8 to this Agreement, dated
as of August 8, 2007, among the Borrower, the Agents and each Incremental Lender
providing the Third Facilities Increase.

“Eighth Amendment Effective Date” means the date on which the Eighth Amendment
shall have become effective in accordance with its terms.

“Term Loan B3” means each Term Loan made pursuant to the Third Facilities
Increase.

“Third Facilities Increase” means that certain Facilities Increase effective on
the Eighth Amendment Effective Date, providing for (i) Incremental Term Loans in
an aggregate principal amount of $700,000,000 and (ii) a Revolving Commitment
Increase in an aggregate principal amount of $25,000,000.

(b) Clause (a) of the defined term “Applicable Margin” in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) deleting the word “and”
appearing at the end of sub-clause (i); (ii) inserting the word “and” at the end
of sub-clause (ii); and (iii) inserting a new sub-clause (iii) as follows:

(iii) with respect to the Segments of the Term Loan B3 maintained as (x) Base
Rate Loans, a rate equal to 1.50% per annum and (y) Eurodollar Rate Loans, a
rate equal to 2.50% per annum;

 

2



--------------------------------------------------------------------------------

(c) Clause (i) of Section 2.06(b) (Optional Prepayment of the Term Loan) of the
Credit Agreement is hereby amended by amending and restating the second sentence
of such clause to read as follows: “Each such notice shall specify the date and
amount of such prepayment, and the amount of such prepayment shall be applied
pro rata to the Term Loan B1, the Term Loan B2 and the Term Loan B3, and
thereafter to the Type(s) of Segment of each of the Term Loan B1, Term Loan B2
and Term Loan B3 in order of the maturity of such Segments.”

(d) Clause (ii) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended by replacing the words “Subject to the proviso in
Section 7.05(i) (Dispositions)” in the first sentence thereof with the words
“Subject to the proviso in Section 7.05(j) (Dispositions)”.

(e) Section 2.08 (Repayment of Loans) of the Credit Agreement is hereby amended
by inserting a new clause (f) as follows:

(f) the Term Loan B3 on the dates and in the amounts set forth below, subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount

September 30, 2007

   $ 1,750,000

December 31, 2007

   $ 1,750,000

March 31, 2008

   $ 1,750,000

June 30, 2008

   $ 1,750,000

September 30, 2008

   $ 1,750,000

December 31, 2008

   $ 1,750,000

March 31, 2009

   $ 1,750,000

June 30, 2009

   $ 1,750,000

September 30, 2009

   $ 1,750,000

December 31, 2009

   $ 1,750,000

March 31, 2010

   $ 1,750,000

June 30, 2010

   $ 1,750,000

September 30, 2010

   $ 1,750,000

December 31, 2010

   $ 1,750,000

March 31, 2011

   $ 168,875,000

June 30, 2011

   $ 168,875,000

September 30, 2011

   $ 168,875,000

January 24, 2012

   $ 168,875,000

provided, however, that the Borrower shall repay the entire unpaid principal
amount of such Term Loans on the applicable Term Loan Maturity Date; and

 

3



--------------------------------------------------------------------------------

(f) Clause (f) of Section 2.08 (Repayment of Loans) of the Credit Agreement is
hereby amended by renaming such clause “(f)” as clause “(g)”.

(g) Section 7.05(j) (Dispositions) of the Credit Agreement is hereby amended by
replacing each reference therein to “Section 2.06(e)(iii)” with a reference to
“Section 2.06(e)(ii)”.

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, dated as of the Effective Date (unless otherwise agreed to by the
Agents), in form and substance satisfactory to Agents:

(i) this Amendment, duly executed by the Borrower, the Administrative Agent, the
Syndication Agent and each Incremental Lender;

(ii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

(iii) evidence reasonably satisfactory to the Administrative Agent that all
existing Indebtedness of K2 has been repaid, other than any such Indebtedness
that, following the consummation of the K2 Acquisition, is permitted pursuant to
Section 7.03 (Indebtedness) of the Credit Agreement;

(iv) a copy of each K2 Acquisition Document certified as being complete and
correct by a Responsible Officer of the Borrower;

(v) written commitments duly executed by the applicable Incremental Lenders in
an aggregate amount equal to the amount of the Third Facilities Increase and, in
the case of each Incremental Lender that is not an existing Lender prior to the
date hereof, an assumption agreement in form and substance reasonable
satisfactory to the Agents and the Borrower and duly executed by the Borrower,
the Agents and such Incremental Lender;

(vi) certified copies of resolutions of the Board of Directors of each Loan
Party approving the consummation of the Third Facilities Increase and the
execution, delivery and performance of this Amendment and the other Loan
Documents delivered in connection herewith;

(vii) a favorable opinion of Kane Kessler, P.C., counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Agents, addressed to the
Agents and the Lenders and addressing such matters relating to this Amendment,
the Third Facilities Increase and the K2 Acquisition as any Lender through the
Administrative Agent may reasonably request; and

(viii) such additional documentation as the Agents or the Incremental Lenders
may reasonably require prior to the execution and delivery of this Amendment to
the Borrower by the Agents.

 

4



--------------------------------------------------------------------------------

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Incremental Lenders.

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date; provided,
however, that references therein to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

(d) Fee and Expenses Paid. As provided in Section 4.04(b) (Fee and Expenses
Paid) of the Credit Agreement, the Borrower shall have paid to the
Administrative Agent, for the account of the Agents and each Incremental Lender
signatory hereto, as applicable, all fees and expenses (including Attorney
Costs) due and payable on or before the Effective Date (including all such fees
described in any Agent/Arranger Fee Letter or other similar fee arrangement
among the Borrower and any Agent or Incremental Lender signatory hereto).

Section 3. Certain Covenants and Agreements.

(a) Certain Post-Closing Covenants. The Borrower hereby covenants and agrees
that, promptly after the Effective Date, and in no event more than sixty
(60) days after the consummation of the K2 Acquisition (or such later date as
the Administrative Agent may agree), the Borrower shall deliver to the
Administrative Agent a favorable opinion of Kane Kessler, P.C., counsel to the
Loan Parties and/or such other legal counsel to the Loan Parties reasonably
satisfactory to the Agents, in form and substance reasonably satisfactory to the
Agents, addressed to the Agents and the Lenders and addressing such matters as
the Agents may request pursuant to Section 6.14 (New Subsidiaries and Pledgors)
of the Credit Agreement.

(b) Further Assurances. The Borrower hereby covenants and agrees that after
giving effect to this Amendment, the Borrower and its Subsidiaries shall take
such other actions and deliver such documents, at their sole cost and expense,
as requested by the Administrative Agent, and the Borrower shall otherwise
comply in all respects with Section 6.20 (Further Assurances) of the Credit
Agreement in accordance with the terms thereof.

Section 4. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Agents and each
Lender as follows:

(a) the execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party;

 

5



--------------------------------------------------------------------------------

(b) this Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity);

(c) provided that the requirements of clause (vii) of the definition of
“Permitted Acquisition” found in Section 1.01 (Defined Terms) of the Credit
Agreement are satisfied in a timely manner, the K2 Acquisition is a Permitted
Acquisition under the Credit Agreement; and

(d) (i) the proceeds of the Incremental Term Loans made pursuant to the Third
Facilities Increase will be used to finance the K2 Acquisition and to pay
transaction costs, fees and expenses related thereto and (iii) the proceeds of
Revolving Loans made pursuant to the Revolving Commitment Increase in connection
with the Third Facilities Increase shall be used solely for working capital and
other general corporate purposes.

Section 5. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document.

(d) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

Section 6. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents for all reasonable fees, costs and out-of-pocket expenses due and
payable by the Borrower pursuant to the Loan Documents, including such costs and
expenses (including Attorney Costs) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 9. Severability. The fact that any term or provision of this Agreement
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

 

6



--------------------------------------------------------------------------------

Section 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 11. Waiver of Jury Trial. Each of the parties hereto irrevocably waives
trial by jury in any action or proceeding with respect to this Amendment or any
other Loan Document.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION,

as Borrower

By:   /s/ John E. Capps  

Name: John E. Capps

Title: Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent and a Lender under the Credit Agreement

By:   /s/ William J. Hughes  

Name: William J. Hughes

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Syndication Agent

By:   /s/ Jeffrey A. Neikirk  

Name: Jeffrey A. Neikirk

Title: Managing Director, Citi-Group, Atlanta

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender under the Credit Agreement

By:   /s/ Scottey D. Lindsey  

Name: Scottey D. Lindsey

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender under the Credit Agreement

By:   /s/ Albert Fischetti  

Name: Albert Fischetti

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 8 TO JARDEN CREDIT AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Amendment and agrees that the terms of the Amendment shall not affect in any way
its obligations and liabilities under any Loan Document (as such Loan Documents
are amended or otherwise expressly modified by the Amendment), all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed (as amended or otherwise expressly modified by the
Amendment). The Guarantors hereby confirm that the security interests and Liens
granted pursuant to the Loan Documents continue to secure the Obligations
including the Local Credit Facility Obligations and that such security interests
and Liens remain in full force and effect.

 

ALLTRISTA PLASTICS CORPORATION

AMERICAN HOUSEHOLD, INC.

AUSTRALIAN COLEMAN, INC.

BICYCLE HOLDING, INC.

BRK BRANDS, INC.

CC OUTLET, INC.

COLEMAN INTERNATIONAL HOLDINGS, LLC

COLEMAN WORLDWIDE CORPORATION

FIRST ALERT, INC.

FISHING SPIRIT, INC.

HEARTHMARK, LLC

HOLMES MOTOR CORPORATION

JARDEN ACQUISITION I, INC.

JARDEN ZINC PRODUCTS, INC.

KANSAS ACQUISITION CORP.

L.A. SERVICES, INC.

LASER ACQUISITION CORP.

LEHIGH CONSUMER PRODUCTS CORPORATION

LOEW-CORNELL, INC.

NIPPON COLEMAN, INC.

OUTDOOR TECHNOLOGIES CORPORATION

PINE MOUNTAIN CORPORATION

PURE FISHING, INC.

QUOIN, LLC

SI II, INC.

SUNBEAM AMERICAS HOLDINGS, LLC

SUNBEAM PRODUCTS, INC.

THE COLEMAN COMPANY, INC.

THE UNITED STATES PLAYING CARD COMPANY

USPC HOLDING, INC.

By:      

Name: John E. Capps

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I

TO

AMENDMENT NO. 8 TO CREDIT AGREEMENT

COMMITMENTS PURSUANT TO THIRD FACILITIES INCREASE

 

Incremental Lender

   Term Loan B3
Commitment    Revolving Commitment
Increase

Lehman Commercial Paper Inc.

   $ 700,000,000    $ 0

Deutsche Bank Trust Company Americas

   $ 0    $ 25,000,000              

TOTAL

   $ 700,000,000    $ 25,000,000              